Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first part and the second part of the functional mechanism and the claimed method/steps as claimed in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following informalities: the (a) movable portion is denoted as both element numbers 63 and 71.  However, one is a cap and the other is a wiper.  The examiner suggests using “first” and/or “second” before -- movable portion -- to avoid confusion.  Any nomenclature that avoids confusion is acceptable.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 8, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With regard to claims 3 and 8, as written, it is unclear where the first and second parts of the functional mechanism are located.  It is also not clear if the location of these parts are situational (i.e. when the functional mechanism is being used), or constant.  For examination purpose, the location is situational.
With regard to claims 4, 5, 9, these claims recite “a portion” and “the portion.”  These claims depend from claim 1, which already recites “a portion” and “a movable portion.” As understood, both of the recited portions are part of the functional mechanism.  However, as claimed, it is not clear if they are the same element.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  All of the steps are omitted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
JP 2013158983A to Katsumi.
Claim 1, and method Claim 12, Katsumi teaches (figs. 1, 3-5 an electronic apparatus (fig. 1) comprising:
a mobile object (10) that has a first contact member (47) and performs a moving operation within a drawing area (PA) and a set drawing operation (ejects the ink for forming dots) on a drawing medium (P) [0033-0034];
	a moving mechanism (18, 17a, 17b and 17) that moves the mobile object (10) [0027]; and
	a functional mechanism (40) that has at least a portion located within the drawing area (PA/R1) and takes a standby state (R4) and a function exercised state in which a set function is exercised [0017-0021 and 0034], wherein
	the functional mechanism (40) includes a movable portion (45) having a second contact member (44) that comes into contact with the first contact member (47) [0034-0035 and 0037], and
	in an abutting state where the first contact member (47) and the second contact member (44) come into contact with each other outside the drawing area (PA/R1), the mobile object (10) moves along a movable direction (X) of the movable portion so that the movable portion (45) moves to bring the functional mechanism (40) into the function exercised state [0033-0035].
With regard to Claims 2 and 7, Katsumi teaches (fig. 1) wherein the moving mechanism (18, 17a, 17b and 17) is a two-axis moving mechanism that moves the mobile object (10) in a first direction and a second direction that crosses the first direction and substantially agrees with the movable direction [0024, 0027 and 0107], the first contact member (47) comes outside the drawing area as the mobile object (10) 
With regard to Claims 3 and 8, as best understood, Katsumi teaches wherein a first part of the functional mechanism (40) is located within the drawing area (PA/R1), and a second part of the functional mechanism is located at a side end of the electronic apparatus [0002, 0034 and 0036].
With regard to Claims 4 and 9, as best understood, Katsumi teaches wherein, while the mobile object (10) is performing the set drawing operation on the drawing medium (P) within the drawing area (PA/R1), the mobile object moves within the drawing area to perform the drawing operation at a height not coming into contact with a portion of the functional mechanism (40) excluding at least the second contact member (44) (figs. 3-4). This is understood to be normal printing where the moving carriage, which holds the print heads, un-obstructively ejects ink towards a medium.  During the process, it may become necessary to contact the functional mechanism.
With regard to Claims 5 and 10, as best understood, Katsumi teaches wherein, when a transition is made to the abutting state where the first contact member (47) and the second contact member (44) come into contact with each other outside the drawing area in a state where the mobile object (10) is not in contact with the portion of the functional mechanism (40) excluding at least the second contact member (44), and the mobile object (10) moves along the movable direction of the movable portion while 
With regard to Claim 6, Katsumi teaches a printing device (50) comprising: the electronic apparatus according to claim 1; and a housing (30) that accommodates the electronic apparatus [0056].
With regard to Claim 11, Katsumi teaches wherein the mobile object includes a print head (10), and the functional mechanism (40) includes at least one of: a maintenance mechanism (49) that performs maintenance of an ink discharge surface of the print head (10) [0014]; and a cap mechanism (40) that protects the ink discharge surface of the print head from drying [0083].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2019-118663A discloses in the abstract, a nail print device comprises: a drawing head for discharging an ink from an ink discharge surface for drawing on a nail; and a drawing control part for controlling an operation of the drawing head.  In a range where the drawing head can move, there are provided on different positions, a drawing region on which the nail is mounted and on which drawing by the drawing head is performed, a standby region on which the drawing head is arranged in non-drawing time when the drawing head does not perform drawing, and a purge part on which the drawing head can temporarily stop.  The drawing control part temporarily stops the drawing head to the purge part without moving the same to the standby region, in interim of drawing operation on the drawing region, when performing continuously, individual drawing on the drawing region to the plurality of nails. 
US 2018/0215156 discloses an inkjet printing apparatus includes a printhead having an ejection orifice surface on which ejection orifices for ejecting ink are arranged, where the printhead performs a printing operation in a printing area; a carriage including the printhead, and movable in a first direction; a cap for covering the ejection orifice surface; and a wiper that wipes the ejection orifice surface.  The cap is movable, by a movement of the carriage, to a first position, and to a second position farther from the printing area along the first direction.  At the second position, the cap can rise and lower to a capping position at which the cap abuts the ejection orifice surface, and to a separated position at which the cap does not abut the ejection orifice surface.  The 
US 2014/0060560 discloses a nail printing apparatus to perform printing on a nail includes an imaging device, an illuminating device, a printing section and a movement mechanism.  The imaging device photographs a specific finger including the nail to be printed from a plurality of directions different from each other and acquires a plurality of nail images of the nail.  The illuminating device is disposed at a certain position relative to the imaging device and illuminates the nail when the imaging device photographs the nail.  The printing section performs the printing on the nail.  The movement mechanism moves the imaging device, the illuminating device and the printing section together with one another (abstract).
Communication with the PTO

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853